                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Jessie Wilson,                                   Case No. 1:19 CV 1494

                              Petitioner,        ORDER
                 -vs-
                                                 JUDGE JACK ZOUHARY
Lyneal Wainwright,

                              Respondent.


        Petitioner Jessie Wilson filed for a Writ of Habeas Corpus under 28 U.S.C. § 2254,

asserting two grounds for relief: (1) ineffective assistance of trial counsel; and (2) ineffective

assistance of appellate counsel. Respondent moved to dismiss the Petition, or alternatively to stay

the proceeding, arguing Petitioner failed to exhaust his first ground in state court (Doc. 6).

Petitioner responded by moving to dismiss that ground without prejudice (Doc. 7). Magistrate

Judge David Ruiz issued a Report and Recommendation (R&R) (Doc. 9) recommending this Court

allow Petitioner to dismiss ground one.

       Neither party timely objected to the R&R. As such, this Court adopts it in its entirety. See

Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995). Respondent’s Motion (Doc. 6) is denied;

Petitioner’s Motion (Doc. 7) is granted. This matter is referred back to Magistrate Judge Ruiz for

consideration of the merits of the remaining claim.

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      February 20, 2020
